Gardner, J.
The defendant was charged jointly with E. D. Crockett, Otis K. Lee and William F. Hawkins, with abortion under Code § 26-1102. The penalty under this section is for a misdemeanor. The defendant was convicted. The only assignments of error not abandoned are the general grounds and one special ground. The evidence is extremely obscene. We see no good purpose to be served by detailing it here. Suffice it to say that the evidence abundantly sustains the verdict under the general grounds. The special ground upon which error is assigned is to the effect that the State offered to prove that the abortion, if committed, was not performed to save the life of the pregnant woman or upon the advice of two or more physicians to be necessary for that purpose. The case of Guiffrida v. State, 61 Ga. App. 595 (7 S. E. 2d, 34), which involved an accusation almost identical with this one and evidence very similar to the instant case, settles this contention adversely to the plaintiff in error.
The judge of the superior court did not err in overruling and dismissing the certiorari from the Criminal Court of Fulton County.

Judgment affirmed.


MacIntyre, P. J., and Townsend, J., concur.